

Exhibit 10.1
Loan and Security Agreement (Term Loan) dated as of October 30, 2009 between the
Company and Silicon Valley Bank

 
 
LOAN AND SECURITY AGREEMENT
 
 
(TERM LOAN)
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of October 30, 2009
(the “Effective Date”) among (a) SILICON VALLEY BANK, a California corporation
with a loan production office located at 8020 Tower Crescent Drive, Suite 475,
Vienna, Virginia 22182 (“Bank”), and (b) BRAINTECH, INC., a Nevada corporation
(“Braintech, Inc”), BRAINTECH INDUSTRIAL, INC., a Delaware corporation
(“Braintech Industrial”) and BRAINTECH GOVERNMENT & DEFENSE, INC., a Delaware
corporation (“Braintech Government”) (hereinafter, Braintech, Inc., Braintech
Industrial and Braintech Government are jointly and severally, individually and
collectively, referred to as “Borrower”), provides the terms on which Bank shall
lend to Borrower and Borrower shall repay Bank.  The parties agree as follows:
 
1 ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Unless
otherwise noted herein, all financial calculations (whether for pricing,
covenants, or otherwise) shall be made with regard to Borrower only and not on a
consolidated basis. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.
 
2 LOAN AND TERMS OF PAYMENT
 
2.1 Promise to Pay.  Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
 
2.1.1 Term Loan.
 
(a) Availability.  Subject to the satisfaction of the terms and conditions of
this Agreement, Bank agrees to make from time to time, prior to the Commitment
Termination Date, term loan advances (each a “Term Advance” and, collectively,
the “Term Advances”) in an aggregate amount not to exceed the Borrowing
Base.  Once repaid, Term Advances may not be reborrowed and, accordingly, any
amount borrowed and repaid shall result in a reduction of the Term Loan Amount
by the amount of such prepayment.
 
(b) Interest Payments.  Commencing on the first Payment Date of the month
following the month in which the Funding Date occurs, Borrower shall make
monthly payments of interest at the rate set forth in Section 2.2(a).
 
(c) Repayment.  Commencing on the Amortization Date, Borrower shall repay the
Term Advances in (i) eighteen (18) equal installments of principal, plus (ii)
monthly payments of accrued interest at the rate set forth in Section 2.2(a)
(each, a “Term Loan Payment”).  Borrower’s final Term Loan Payment, due on the
Term Loan Maturity Date, shall include all outstanding principal and accrued
interest under the Term Advances.  Once repaid, no Term Advance may be
reborrowed.
 
(d) Overadvances.  If, at any time, the outstanding principal amount of all Term
Advances exceeds the Borrowing Base, Borrower shall immediately pay to Bank in
cash such excess amount, and Borrower hereby irrevocably authorizes to Bank
debit any of its accounts maintained with Bank or any of Bank’ s Affiliates in
connection therewith.
 
2.2 Payment of Interest on the Credit Extensions.
 


--
 
 

--------------------------------------------------------------------------------

 


2.3 Interest Rate.  Subject to Section 2.2(b), the principal amount of each Term
Advance shall accrue interest at a floating per annum rate equal to one
percentage point (1.0%) above the Prime Rate, which interest shall be payable
monthly.
 
(a) Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.0%) above the rate that is otherwise applicable
thereto (the “Default Rate”) unless Bank otherwise elects from time to time in
its sole discretion to impose a smaller increase.  Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the
Obligations.  Payment or acceptance of the increased interest rate provided in
this Section 2.2(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.
 
(b) Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
 
(c) Computation; 360-Day Year.  In computing interest, the date of the making of
any Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension.  Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
 
(d) Debit of Accounts.  Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes Bank when due.  These debits shall not
constitute a set-off.
 
(e) Interest Payment Date.  Unless otherwise provided, interest is payable
monthly on the Payment Date of each month.
 
2.4 Fees.  Borrower shall pay to Bank:
 
(a) Commitment Fee.  A fully earned, non-refundable commitment fee of Seventeen
Thousand Five Hundred Dollars ($17,500.00) (the “Commitment Fee”) is earned upon
execution of this Agreement and is due and payable as follows: (a) Eight
Thousand Seven Hundred Fifty Dollars ($8,750.00) is due and payable upon
execution of this Agreement; and (b) Eight Thousand Seven Hundred Fifty Dollars
($8,750.00) is due and payable upon the earlier to occur of (i) one (1) year
from the Effective Date, (ii) the occurrence of an Event of Default, and (iii)
the early termination of this Agreement;
 
(b) Good Faith Deposit.  Borrower has paid to Bank a Good Faith Deposit of
Fourteen Thousand Six Hundred Dollars ($14,600.00) (the “Good Faith Deposit”) to
initiate Bank’s due diligence review process.  The Good Faith Deposit will be
applied to the portion of the Commitment Fee which is due upon execution of this
Agreement; and
 
(c) Bank Expenses.  All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement incurred through
and after the Effective Date, when due.
 
2.5 Payments; Application of Payments.
 
(a) All payments (including prepayments) to be made by Borrower under any Loan
Document shall be made in immediately available funds in U.S. Dollars, without
setoff or counterclaim, before 12:00 p.m. Eastern time on the date when
due.  Payments of principal and/or interest received after 12:00 p.m. Eastern
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.
 
(b)           Bank shall apply the whole or any part of collected funds against
the Term Advances or credit such collected funds to a depository account of
Borrower with Bank (or an account maintained by an Affiliate of Bank), the order
and method of such application to be in the sole discretion of Bank.  Borrower
shall have no right to specify the order or the accounts to which Bank shall
allocate or apply any payments required to be made by


--
 
 

--------------------------------------------------------------------------------

 


Borrower to Bank or otherwise received by Bank under this Agreement when any
such allocation or application is not specified elsewhere in this Agreement.


3 CONDITIONS OF LOANS
 
3.1 Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
 
(a) delivery of the Working Capital Loan Agreement and completion of all of the
conditions precedent in connection therewith;
 
(b) duly executed original signatures to the Loan Documents;
 
(c) Borrower’s Operating Documents and a good standing certificate of Borrower
certified by (i) with respect to Braintech, Inc., the Secretary of State of the
State of Nevada, and (ii) with respect to Braintech Industrial and Braintech
Government, the Secretary of State of the State of Delaware, as of a date no
earlier than thirty (30) days prior to the Effective Date;
 
(d) a certificate of the Secretary of each Borrower with respect to articles,
bylaws, incumbency and resolutions authorizing the execution and delivery of
this Agreement;
 
(e) termination of the UCC financing statement in favor of Royal Bank of Canada;
 
(f) amendment to the existing UCC financing statement removing Owen Jones as a
secured party;
 
(g) subordination letter from each of Peter Speros, Angie Speros, and Speros
Ventures LLC (collectively, the “Speros Parties”);
 
(h) certified copies, dated as of a recent date, of financing statement
searches, as Bank shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;
 
(i) the Perfection Certificates of Borrower, together with the duly executed
original signatures thereto;
 
(j) Non-Recourse Letter of Credit Agreement from Rick Weidinger;
 
(k) Non-Recourse Pledged Account Agreement  and a Pledge Agreement from each of
Kenneth Brooks, David Baird, Frederick Bohlander, and Colin Eagen;
 
(l) Letter of Credit with an aggregate face value and/or the establishment of
Pledged Accounts containing an aggregate amount equal to at least the amount of
the initial Term Advance hereunder;
 
(m) Subordination Agreement from each of the Pledgors;
 
(n) a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signature thereto;
 
(o) evidence satisfactory to Bank that the insurance policies required by
Section 6.4 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank; and
 
(p) payment of the fees and Bank Expenses then due as specified in Section 2.3
hereof.
 
3.2 Conditions Precedent to all Credit Extensions.  Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
 


--
 
 

--------------------------------------------------------------------------------

 


3.3 except as otherwise provided in Section 3.4, timely receipt of an executed
Payment/Advance Form;
 
(a) (i) Bank’s receipt of the Letter of Credit and/or (ii) the establishment of
Pledged Accounts, with an aggregate face value (for the Letter of Credit) or
containing pledged funds (for the Pledged Accounts) equal to at least the sum of
(A) the amount of the initial Term Advance, (B) the amount of any Term Advances
subsequent to the initial Term Advance, and (C) the amount of the Term Advance
requested by the Payment/Advance Form described in Section 3.2(a) above;
 
(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties to the extent that they are already qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties to the extent that they are already qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
 
(c) in Bank’s sole discretion, there has not been any material impairment in the
general affairs, management, results of operation, financial condition or the
prospect of repayment of the Obligations, or any material adverse deviation by
Borrower from the most recent business plan of Borrower presented to and
accepted by Bank.
 
3.4 Covenant to Deliver.  Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition precedent to any
Credit Extension.  Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
 
3.5 Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Advance set forth in this
Agreement, to obtain a Term Advance, Borrower shall notify Bank (which notice
shall be irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m.
Eastern time on the Funding Date of the Term Advance.  Together with any such
electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee.  Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee.  Bank shall credit Term Advances to the Designated Deposit
Account.  Bank may make Term Advances under this Agreement based on instructions
from a Responsible Officer or his or her designee or without instructions if the
Term Advances are necessary to meet Obligations which have become due.
 
4 CREATION OF SECURITY INTEREST
 
4.1 Grant of Security Interest.  Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
 
4.2 Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement).  If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Bank.
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and
 


--
 
 

--------------------------------------------------------------------------------

 


at such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall, at Borrower’s sole cost and expense, release its Liens in the Collateral
and all rights therein shall revert to Borrower.
 
4.3 Authorization to File Financing Statements.  Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the
Code.  Such financing statements may indicate the Collateral as “all assets of
the Debtor” or words of similar effect, or as being of an equal or lesser scope,
or with greater detail, all in Bank’s discretion.
 
5 REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1 Due Organization and Authorization.  Except for Shafi, Inc. and Shafi
Innovation, Inc., Borrower and each of its Subsidiaries are duly existing and in
good standing as Registered Organizations in their respective jurisdictions of
formation and are qualified and licensed to do business and are in good standing
in any jurisdiction in which the conduct of their respective business or
ownership of property requires that they be qualified except where the failure
to do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower (the “Perfection
Certificate”).  Borrower represents and warrants to Bank that (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries (except for Shafi, Inc. and Shafi Innovation, Inc.) is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement).  If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could have a material adverse effect on Borrower’s business.
 
5.2 Collateral.  Borrower has good title, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest
therein.  The Accounts are bona fide, existing obligations of the Account
Debtors.  All Inventory is in all material respects of good and marketable
quality, free from material defects.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section
7.2.  In the event that Borrower, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral to a bailee, then Borrower will
first receive the written consent of Bank and such bailee must execute and
deliver a bailee agreement in form and substance satisfactory to Bank in its
sole discretion.
 


--
 
 

--------------------------------------------------------------------------------

 


Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business.  Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business.  Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with Bank’s right to sell any
Collateral.  Without prior consent from Bank, Borrower shall not enter into, or
become bound by, any such license or agreement which is reasonably likely to
have a material impact on Borrower’s business or financial condition.  Borrower
shall take such steps as Bank requests to obtain the consent of, or waiver by,
any person whose consent or waiver is necessary for all such licenses or
contract rights to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or agreement, whether now existing or entered into in
the future.
 
5.3 Litigation.  Except as set forth on the Perfection Certificate, there are no
actions or proceedings pending or, to the knowledge of Borrower’s Responsible
Officers, threatened in writing by or against Borrower or any Subsidiary in
which an adverse decision could reasonably be expected to cause a Material
Adverse Change.
 
5.4 No Material Deterioration in Financial Statements.  All consolidated
financial statements for Borrower and any Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
 
5.5 Solvency.  The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.
 
5.6 Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Borrower has not violated
any laws, ordinances or rules, the violation of which could reasonably be
expected to cause a Material Adverse Change.  None of Borrower’s or any
Subsidiary’s properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted.
 
5.7 Subsidiaries; Investments.  Except for Shafi, Inc. and Shafi Innovation,
Inc., Borrower does not own any stock, partnership interest or other equity
securities except for Permitted Investments.
 
5.8 Tax Returns and Payments; Pension Contributions.  Except for Shafi, Inc. and
Shafi Innovation, Inc., Borrower and each Subsidiary have timely filed all
required tax returns and reports, and Borrower and each Subsidiary have timely
paid all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower and each Subsidiary.  Borrower may defer payment
of any contested taxes, provided that Borrower (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Bank in writing of the commencement of,
and any material development in, the proceedings, (c) posts bonds or takes any
other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”.  Borrower is unaware of any claims or adjustments
proposed for any of Borrower's prior tax years which could result in additional
taxes becoming due and payable by Borrower.  Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to
 


--
 
 

--------------------------------------------------------------------------------

 


5.9 result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
5.10 Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely as working capital, to repay amounts owed by Borrower to the Pledgors and
the Speros Parties in connection with their payment on Borrower’s behalf of
Borrower’s Indebtedness to Royal Bank of Canada, and to fund its general
business requirements and not for personal, family, household or agricultural
purposes.
 
5.11 Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that projections and forecasts provided
by Borrower in good faith and based upon reasonable assumptions are not viewed
as facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).
 
5.12           Inactive Subsidiary.  Braintech Consumer & Service, Inc.,
Borrower’s Subsidiary, does not and will not conduct any business or own any
assets and will remain an inactive entity.  Bank hereby reserves the right to
require that such entity be joined as a co-borrower or guarantor in the future,
and Borrower hereby agrees to execute all documentation required by Bank in
connection with such joinder.
 
6 AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1 Government Compliance.
 
(a)           Except for Shafi, Inc. and Shafi Innovation, Inc., maintain its
and all its Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on Borrower’s business or operations.  Borrower shall comply, and
have each Subsidiary comply, with all laws, ordinances and regulations to which
it is subject, noncompliance with which could have a material adverse effect on
Borrower’s business.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its
property.  Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.
 
6.2 Financial Statements, Reports, Certificates.
 
(a) Deliver to Bank:  (i) as soon as available, but no later than thirty (30)
days after the last day of each month, a company prepared unconsolidated balance
sheet and income statement covering Borrower’s operations during the period
certified by a Responsible Officer and in a form acceptable to Bank; (ii) as
soon as available, but no later than the earlier to occur of ninety (90) days
after the last day of Borrower’s fiscal year and the due date with the
Securities and Exchange Commission, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
reasonably acceptable to Bank; (iii) within ten (10) days of filing, copies of
all filings made with the Securities and Exchange Commission including, without
limitation, statements, reports and notices made available to Borrower’s
security holders or to any holders of Subordinated Debt and all reports on Form
10-K, 10-Q and 8-K; (iv) a prompt report of any legal actions pending or
threatened against Borrower or any Subsidiary that could result in damages or
costs to Borrower or any Subsidiary (except for Shafi, Inc. and Shafi
Innovation, Inc.) of One Hundred Thousand Dollars ($100,000.00) or more; (v) as
soon as available, but no later than ten (10) days following board approval, and
contemporaneously with any updates thereto, board-approved projections; (vi)
prompt notice of any material change in the composition of the Intellectual
Property Collateral, or the registration of any copyright, including any
subsequent ownership right of Borrower in or to any copyright, patent or
trademark not shown in the IP Agreement or knowledge of an event that materially
adversely affects the value of the Intellectual Property Collateral; and
(vii) budgets, sales projections, operating plans or other financial information
reasonably requested by Bank.
 


--
 
 

--------------------------------------------------------------------------------

 


(b) Within thirty (30) days after the last day of each month, deliver to Bank
with the monthly financial statements a Compliance Certificate signed by a
Responsible Officer in the form of Exhibit C.
 
6.3 Taxes.  Borrower shall make, and cause each Subsidiary (except for Shafi,
Inc. and Shafi Innovation, Inc.) to make, timely payment of all federal, state,
and local taxes or assessments (other than taxes and assessments which Borrower
is contesting in good faith, with adequate reserves maintained in accordance
with GAAP) and will deliver to Bank, on demand, appropriate certificates
attesting to such payments.
 
6.4 Insurance.  Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location, and as Bank
may reasonably request.  Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank.  All property policies shall have
a lender’s loss payable endorsement showing Bank as the sole lender loss payee
and waive subrogation against Bank, and all liability policies shall show, or
have endorsements showing, Bank as an additional insured.  All policies (or the
loss payable and additional insured endorsements) shall provide that the insurer
must give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy.  At Bank’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Bank’s option, be payable to Bank on account
of the Obligations.  If Borrower fails to obtain insurance as required under
this Section 6.4 or to pay any amount or furnish any required proof of payment
to third persons and Bank, Bank may make all or part of such payment or obtain
such insurance policies required in this Section 6.4, and take any action under
the policies Bank deems prudent.
 
6.5 Accounts.
 
(a) To permit Bank to monitor Borrower’s financial performance and condition,
Borrower, and all Borrower’s Subsidiaries, shall maintain all of Borrower’s and
such Subsidiaries’, depository and operating accounts and securities accounts
with Bank and Bank’s affiliates.  Any Guarantor shall maintain all depository
and operating accounts with Bank, and, with respect to securities accounts, with
an affiliate of Bank. 
 
(b) Borrower shall identify to Bank, in writing, any deposit or securities
account opened by Borrower with any institution other than Bank.  In addition,
for each such account that Borrower or Guarantor at any time opens or maintains,
Borrower shall, at Bank’s request and option, pursuant to an agreement in form
and substance acceptable to Bank, cause the depository bank or securities
intermediary to agree that such account is the collateral of Bank pursuant to
the terms hereunder, which control agreement may not be terminated without the
prior written consent of Bank.  The provisions of the previous sentence shall
not apply to deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees.
 
6.6 Inventory; Returns.  Keep all Inventory in good and marketable condition,
free from material defects.  Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date.  Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than One Hundred Thousand Dollars
($100,000.00).
 
6.7 Financial Covenants.
 
Borrower shall maintain at all times, to be tested as of the last day of each
month on a consolidated basis with respect to Borrower and its Subsidiaries:
 
(a) EBITDA.  EBITDA for the three-month period ending on the last day of such
month of at least $1.00 for the three-month periods ending on March 31, 2010,
April 30, 2010, May 31, 2010, June 30, 2010, July 31, 2010 and August 31, 2010.
 
(b) Net Income.  Net Income for the three-month period ending on the last day of
such month of at least $1.00 for the three-month period ending on September 30,
2010 and for the three-month period ending on the last day of each month
thereafter.
 
 
6.8 Protection and Registration of Intellectual Property Rights.  Borrower
shall:  (a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise Bank in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.  If
 


--
 
 

--------------------------------------------------------------------------------

 


 
6.9 Borrower (i) obtains any patent, registered trademark or servicemark,
registered copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any patent or the registration of any trademark or servicemark, then Borrower
shall promptly provide written notice thereof to Bank and shall execute such
intellectual property security agreements and other documents and take such
other actions as Bank shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Bank in such property.  If Borrower decides to register any copyrights or mask
works in the United States Copyright Office, Borrower shall: (x) provide Bank
with at least fifteen (15) days prior written notice of Borrower’s intent to
register such copyrights or mask works together with a copy of the application
it intends to file with the United States Copyright Office (excluding exhibits
thereto); (y) execute an intellectual property security agreement and such other
documents and take such other actions as Bank may request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Bank in the copyrights or mask works intended to be
registered with the United States Copyright Office; and (z) record such
intellectual property security agreement with the United States Copyright Office
contemporaneously with filing the copyright or mask work application(s) with the
United States Copyright Office.  Borrower shall promptly provide to Bank copies
of all applications that it files for patents or for the registration of
trademarks, servicemarks, copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement necessary for Bank
to perfect and maintain a first priority perfected security interest in such
property.
 
6.10 Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
 
6.11 Further Assurances.  Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement.
 
7 NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent:
 
7.1 Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; and (c) in connection with Permitted Liens and Permitted Investments.
 
7.2 Changes in Business, Ownership, Management, or Business Locations.  Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto, or
have a material change in its ownership (other than by the sale of Borrower’s
equity securities in a public offering or to venture capital investors so long
as Borrower identifies to Bank the venture capital investors prior to the
closing of the investment), or have a change in management such that any Key
Person ceases to hold such office with Borrower and a replacement reasonably
satisfactory to Bank is not made within ninety (90) days after such Key Person’s
departure from Borrower.  Borrower shall not, without at least thirty (30) days
prior written notice to Bank: (a) relocate its chief executive office, or add
any new offices or business locations, including warehouses  (unless such new
offices or business locations contain less than Fifty Thousand Dollars
($50,000.00) in Borrower’s assets or property), or (b) change its jurisdiction
of organization, or (c) change its organizational structure or type, or (d)
change its legal name, or (e) change any organizational number (if any) assigned
by its jurisdiction of organization.
 
7.3 Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
 
7.4 Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than (a) Permitted Indebtedness, and (b)
with respect to Shafi, Inc. and Shafi Innovation, Inc., Indebtedness existing on
the Effective Date and disclosed on the Perfection Certificate.
 


--
 
 

--------------------------------------------------------------------------------

 


7.5 Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for (a)
Permitted Liens and (b) with respect to Shafi, Inc. and Shafi Innovation, Inc.,
Liens existing on the Effective Date and disclosed on the Perfection
Certificate, or permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s intellectual property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.
 
7.6 Distributions; Investments.  (a) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so; or (b) pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock.
 
7.7 Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
 
7.8 Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank.
 
7.9 Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, each as defined in ERISA, to occur;
fail to comply with the Federal Fair Labor Standards Act or violate any other
law or regulation, if the violation could reasonably be expected to have a
material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
8 EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1 Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Term Loan Maturity Date).  During the cure period, the failure to
make or pay any payment specified under clause (a) or (b) hereunder is not an
Event of Default (but no Credit Extension will be made during the cure period);
 
8.2 Covenant Default.
 
(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, or 6.8, or violates any covenant in Section 7; or
 
(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and
 


--
 
 

--------------------------------------------------------------------------------

 


within such reasonable time period the failure to cure the default shall not be
deemed an Event of Default (but no Credit Extensions shall be made during such
cure period).  Cure periods provided under this section shall not apply, among
other things, to financial covenants or any other covenants set forth in clause
(a) above;
 
8.3 Material Adverse Change.  A Material Adverse Change occurs;
 
8.4 Attachment; Levy; Restraint on Business.  (a) (i) The service of process
seeking to attach, by trustee or similar process, any funds of Borrower or of
any entity under control of Borrower (including a Subsidiary except for Shafi,
Inc. and Shafi Innovation, Inc.) on deposit with Bank or any Bank Affiliate, or
(ii) a notice of lien, levy, or assessment is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and (ii)
hereof are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); provided, however,
no Credit Extensions shall be made during any ten (10) day cure period; and (b)
(i) any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower from conducting any part of its business;
 
8.5 Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);
 
8.6 Other Agreements.  If there is a default in any agreement to which Borrower
is a party with a third party or parties resulting in a right by such third
party or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000.00) or that could result in a Material Adverse Change;
 
8.7 Judgments.  One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000.00) (not covered by independent third-party insurance
as to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction, vacation, or stay of such
judgment, order, or decree);
 
8.8 Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later  in this Agreement,
any Loan Document or in writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
 
8.9 Subordinated Debt.  A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination agreement,
intercreditor agreement, or other similar agreement with Bank, or any creditor
that has signed such an agreement with Bank breaches any terms of the agreement;
 
8.10 Guaranty.  (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with
respect to any Guarantor; (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Bank’s Lien in the collateral provided by Guarantor or in the
value of such collateral or (ii) a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor;
 
8.11 Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries (except for Shafi, Inc. and Shafi
Innovation, Inc.) to hold such Governmental Approval in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to affect the status of or legal
qualifications of Borrower
 


--
 
 

--------------------------------------------------------------------------------

 


8.12 or any of its Subsidiaries (except for Shafi, Inc. and Shafi Innovation,
Inc.) to hold any Governmental Approval in any other jurisdiction;
 
8.13 Letter of Credit/Pledged Accounts.  The occurrence of any of the following:
(a) the Pledged Amount is less than the outstanding principal amount of the Term
Advances; or (b) the Letter of Credit is, pursuant to its terms, set to mature
or expire on a date that is earlier than one hundred twenty (120) days following
the Term Loan Maturity Date; or (c) the breach or violation of any
representation, warranty, or covenant by any one of the Pledgors under any of
(i) that certain Non-Recourse Letter of Credit Agreement each dated as of the
Effective Date, (ii) those certain Non-Recourse Pledged Account Agreements each
dated as of the Effective Date, or (iii) those certain Pledge Agreements each
dated as of the Effective Date; or
 
8.14 Working Capital Loan Agreement.  An Event of Default (as such term is
defined in the Working Capital Loan Agreement) occurs under the Working Capital
Loan Agreement.
 
9 BANK’S RIGHTS AND REMEDIES
 
9.1 Rights and Remedies.  While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:
 
(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
 
(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;
 
(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
 
(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
 
(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;
 
(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
 
(g) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
 
(h) demand and receive possession of Borrower’s Books; and
 
(i) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).
 
9.2 Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly
 


--
 
 

--------------------------------------------------------------------------------

 


9.3 with Account Debtors, for amounts and on terms Bank determines reasonable;
(d) make, settle, and adjust all claims under Borrower’s insurance policies; (e)
pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Bank or a third party as the Code
permits.  Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations have been satisfied in full and Bank
is under no further obligation to make Credit Extensions hereunder.  Bank’s
foregoing appointment as Borrower’s attorney in fact, and all of Bank’s rights
and powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Bank’s obligation to provide Credit
Extensions terminates.
 
9.4 Protective Payments.  If Borrower fails to obtain the insurance called for
by Section 6.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest rate applicable to the Obligations, and secured by
the Collateral.  Bank will make reasonable efforts to provide Borrower with
notice of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.
 
9.5 Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, Bank may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as Bank shall determine in its sole
discretion.  Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency.  If
Bank, in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.  Notwithstanding the foregoing, Bank shall apply the proceeds of
any drawing under the Letter of Credit or the proceeds of any Pledged Account in
satisfaction of Obligations arising under this Agreement exclusively, and shall
not apply them in satisfaction of any Obligations under the Working Capital Loan
Agreement.
 
9.6 Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.
 
9.7 No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.
 
9.8 Demand Waiver.  Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
 
9.9 Borrower Liability.  Any Borrower may, acting singly, request Credit
Extensions hereunder.  Each Borrower hereby appoints the others as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder.  Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
and (b) any right to require Bank to: (i) proceed against
 


--
 
 

--------------------------------------------------------------------------------

 


9.10 any Borrower or any other person; (ii) proceed against or exhaust any
security; or (iii) pursue any other remedy.  Bank may exercise or not exercise
any right or remedy it has against any Borrower or any security it holds
(including the right to foreclose by judicial or non-judicial sale) without
affecting any Borrower’s liability.  Notwithstanding any other provision of this
Agreement or other related document, each Borrower irrevocably waives all rights
that it may have at law or in equity (including, without limitation, any law
subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.
 
10 NOTICES
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
 
 
 
If to Borrower:                                        Braintech, Inc.
                                                                                 
Braintech Industrial, Inc.
  Braintech Government & Defense, Inc.
                                                                            1750
Tysons Boulevard, Suite 350
                                                                           
McLean, VA 22102
                                                                                 
Attn:           Thomas E. McCabe
  Fax:        703-637-9772
                                                                                  Email:     tmccabe@braintech.com
 


 
If to Bank:                                                 Silicon Valley Bank
   8020 Towers Crescent Drive, Suite 475
   Vienna, Virginia 22182
   Attn:         Ms. Heather Parker
                                                                                  
Fax:           (703) 356-7643
                                                                                  
Email:        HParker@svb.com




 
With a copy to:                                       Riemer & Braunstein, LLP
                                                                                  
Three Center Plaza
                                                                                   Boston,
Massachusetts  02108
                                                                                  
Attn:         David A. Ephraim, Esquire
                           Fax:           (617) 880-3456
                                                                  
Email:         DEphraim@riemerlaw.com
 
11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
 
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Boston, Massachusetts; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non


--
 
 

--------------------------------------------------------------------------------

 


conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.


 
BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12 GENERAL PROVISIONS
 
12.1 Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
 
12.2 Indemnification.  Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
 
12.3 Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.4 Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
 
12.5 Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.
 
12.6 Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
 
12.7 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
 
12.8 Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity
 


--
 
 

--------------------------------------------------------------------------------

 


12.9 obligations and any other obligations which, by their terms, are to survive
the termination of this Agreement) have been paid in full and satisfied.  The
obligation of Borrower in Section 12.2 to indemnify Bank shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
 
12.10 Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use its best
efforts to obtain any prospective transferee’s or purchaser’s agreement to the
terms of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank considers appropriate in exercising
remedies under the Loan Documents; and (f) to third-party service providers of
Bank so long as such service providers have executed a confidentiality agreement
with Bank with terms no less restrictive than those contained
herein.  Confidential information does not include information that is either:
(i) in the public domain or in Bank’s possession when disclosed to Bank, or
becomes part of the public domain after disclosure to Bank; or (ii) disclosed to
Bank by a third party if Bank does not know that the third party is prohibited
from disclosing the information.
 
Bank may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower.  The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.
 
12.11 Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
 
12.12 Right of Set Off.  Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.13 Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
 
12.14 Captions.  The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
 
12.15 Construction of Agreement.  The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
 
12.16 Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
12.17 Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 


--
 
 

--------------------------------------------------------------------------------

 


12.18 DEFINITIONS
 
12.19 Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Amortization Date” shall mean the first (1st) calendar day of the month
following the eighteen (18) month anniversary of the Effective Date, provided,
that, if the Effective Date occurs on the first (1st) calendar day of a month,
the Amortization Date shall be the eighteen (18) month anniversary of the
Effective Date.
 
“Bank” is defined in the preamble hereof.
 
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
 
“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Base” is the lesser of (a) the Term Loan Amount, and (b) the Pledged
Amount.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
Secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95.0%) of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 


--
 
 

--------------------------------------------------------------------------------

 


“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts/State of California;
provided, that, to the extent that the Code is used to define any term herein or
in any Loan Document and such term is defined differently in different Articles
or Divisions of the Code, the definition of such term contained in Article or
Division 9 shall govern; provided further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, or
priority of, or remedies with respect to, Bank’s Lien on any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than
the Commonwealth of Massachusetts/State of California, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commitment Fee” is defined in Section 2.3.
 
“Commitment Termination Date” is April 30, 2011.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
 
“Credit Extension” is any Term Advance, or any other extension of credit by Bank
for Borrower’s benefit.
 
“Default Rate” is defined in Section 2.2(b).
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is Borrower’s deposit account, account number
_____________, maintained with Bank.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 


--
 
 

--------------------------------------------------------------------------------

 


“EBITDA” means earnings before (a) interest, taxes, depreciation and
amortization, each in accordance with GAAP, and (b) non-cash expense items.
 
“Effective Date” is defined in the preamble hereof.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“Good Faith Deposit” is defined in Section 2.3.


“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Guarantor” is any present or future guarantor of the Obligations.  For the
avoidance of doubt, the Pledgors are not Guarantors.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.2.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property Collateral” is defined in the IP Agreement.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 


--
 
 

--------------------------------------------------------------------------------

 


“IP Agreement” is (a) that certain Intellectual Property Security Agreement
dated as of the Effective Date between Bank and Braintech, Inc., (b) that
certain Intellectual Property Security Agreement dated as of the Effective Date
between Bank and Braintech Industrial, and (c) that certain Intellectual
Property Security Agreement dated as of the Effective Date between Bank and
Braintech Government.
 
“Key Person” is either of Borrower’s Chief Executive Officer or Chief Financial
Officer.
 
“Letter of Credit” is that certain letter of credit from Rick Weidinger, issued
by a financial institution acceptable to Bank in its sole and absolute
discretion, which lists Bank as beneficiary, has an expiration date at least one
hundred twenty (120) days following the Term Loan Maturity Date, permits Bank to
draw thereon, and is otherwise in form and substance acceptable to Bank in its
sole and absolute discretion.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement, the Working Capital Loan
Agreement, the Perfection Certificate, the IP Agreement, any subordination
agreements, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.
 
“Net Income” is determined according to GAAP but shall not include non-cash
expense items.
 
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Working Capital Loan Agreement, the Loan
Documents, or otherwise, including, without limitation, all obligations relating
to letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), cash management services, and foreign exchange contracts, if
any, and including interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Payment/Advance Form” is that certain form attached hereto as Exhibit B.
 
“Payment Date” is the first day of each calendar month.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Indebtedness” is:
 
(a)           Borrower’s indebtedness to Bank under this Agreement, the Working
Capital Loan Agreement, or the Loan Documents;
 
(b)           Subordinated Debt;
 
(c)           Indebtedness to trade creditors incurred in the ordinary course of
business; and
 
(d)           Indebtedness secured by Permitted Liens.
 


--
 
 

--------------------------------------------------------------------------------

 


“Permitted Investments” are: (i)  marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue, (iv)
any other investments administered through Bank, and (v) investments made on or
prior to December 31, 2010 in Braintech Canada, Inc. for the ordinary and
necessary current operating expenses of such entity in an aggregate amount not
to exceed (a) Two Hundred Thousand Dollars ($200,000.00) from September 1, 2009
through and including December 31, 2009, and (b) One Hundred Thousand Dollars
($100,000.00) from January 1, 2010 through and including December 31, 2010.
 
“Permitted Liens” are:
 
(a)           Liens arising under this Agreement, the Working Capital Loan
Agreement, or other Loan Documents;
 
(b)           Liens in favor of the Pledgors so long as such liens are in
respect of Subordinated Debt (Bank acknowledges that, as of the Effective Date,
such liens are in respect of Subordinated Debt and shall continue to be in
respect of Subordinated Debt so long as the applicable subordination agreements
executed as of the Effective Date remain in full force and effect);
 
(c)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s security interests;
 
(d)           Purchase money Liens securing no more than One Hundred Thousand
Dollars ($100,000.00) in the aggregate amount outstanding (i) on equipment
acquired or held by Borrower incurred for financing the acquisition of the
equipment, or (ii) existing on equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the equipment;
 
(e)           Leases or subleases and non-exclusive licenses or sublicenses
granted in the ordinary course of Borrower’s business, if the leases, subleases,
licenses and sublicenses permit granting Bank a security interest; and
 
(f)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (e), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Pledged Accounts” are those certain money market accounts pledged to Bank from
(a) Kenneth Brooks, (b David Baird, (c) Frederick Bohlander, and (d) Colin
Eagen.
 
“Pledged Amount” is the aggregate of (a) the undrawn amount of the Letter of
Credit, plus (b) the aggregate amount of cash in the Pledged Accounts.
 
“Pledgors” are Rick Weidinger, Kenneth Brooks, David Baird, Frederick Bohlander,
and Colin Eagen.
 
“Prime Rate” is the greater of (a) four percent (4.0%) and (b) Bank’s most
recently announced “prime rate,” even if it is not Bank’s lowest rate.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 


--
 
 

--------------------------------------------------------------------------------

 


“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Controller and Manager of Accounting of Borrower.
 
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Speros Parties” is defined in Section 3.1.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.  For the avoidance of doubt, “Subordinated Debt” includes amounts owed at
any time by Borrower to the Pledgors in connection with the Pledgors’ issuing,
maintaining and/or extending the Letter of Credit or Pledged Accounts, and such
amounts shall continue to be Subordinated Debt so long as the applicable
subordination agreements executed as of the Effective Date remain in full force
and effect.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
 
“Term Advance” or “Term Advances” is defined in Section 2.1.1(a).
 
“Term Loan Amount” is, initially, an amount equal to Two Million Two Hundred
Thousand Dollars ($2,200,000.00), provided, however, upon the prepayment of a
Term Advance, the Term Loan Amount shall reduce by an amount equal to the amount
of such prepayment.
 
“Term Loan Maturity Date” is the first (1st) calendar day of the month that is
the seventeenth (17th) month following the Amortization Date.
 
“Term Loan Payment” is defined in Section 2.1.1(c).
 
 “Transfer” is defined in Section 7.1.
 
“Working Capital Loan Agreement” is that certain Loan and Security Agreement
(Accounts Receivable Line of Credit) between Borrower and Bank dated as of the
Effective Date, together with all documents delivered in connection therewith,
as amended from time to time.
 
[Signature page follows.]
 


--
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.
 
BORROWER:
 
BRAINTECH, INC.
 
By:_________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 


 
BRAINTECH INDUSTRIAL, INC.
 
By:_________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 


 
BRAINTECH GOVERNMENT & DEFENSE, INC.
 
By:_________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 


 
BANK:
 
SILICON VALLEY BANK
 
By:_________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A – COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles) accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
any copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, now owned or later acquired; any patents, trademarks, service marks
and applications therefor; trade styles, trade names, any trade secret rights,
including any rights to unpatented inventions, know-how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damages by way of any past, present and
future infringement of any of the foregoing; and
 
All Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements ,
products, proceeds and insurance proceeds of any or all of the foregoing.
 


 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B – LOAN PAYMENT/ADVANCE REQUEST FORM


Deadline for same day processing is Noon Eastern Time


Fax
To:                                                                                                       Date:
_____________________
 

 

Loan Payment:
BRAINTECH, INC.
BRAINTECH INDUSTRIAL, INC.
BRAINTECH GOVERNMENT & DEFENSE, INC.


From Account #________________________________                        To Account
#__________________________________________________
(Deposit Account
#)                                                                                            (Loan
Account #)
Principal $____________________________________                           and/or
Interest
 $________________________________________________


Authorized Signature:________________________                             Phone
Number: ______________________________                                                             
Print
Name/Title: __________________________                                                                                                        





 

Loan Advance:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________           To Account
#__________________________________________________
(Loan Account
#)                                                                                  (Deposit
Account #)


Amount of Advance $___________________________


All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


Authorized
Signature: ________________________                                                  Phone
Number:   ______________________________                                                          
Print
Name/Title: _____________________________                                                   




     

 

Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Eastern Time


Beneficiary Name: ____________________________          Amount of Wire:
$ ___________________                                                                                                                                           
Beneficiary Bank: _____________________________         Account
Number:  ___________________                                                                                                                                          
City and State:                                                             


Beneficiary Bank Transit (ABA) #: _______________ Beneficiary Bank Code (Swift,
Sort, Chip, etc.):  _________________ 
                                                                                                                 
(For International Wire Only)


Intermediary Bank: ___________________________ Transit (ABA)
#:   _________________________________________                                                                      
For Further Credit
to:_______________________________________________________________                                                                                                                                            


Special
Instruction:                                                                                                                                            


By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).





 
 
 

--------------------------------------------------------------------------------

 
 

 

Authorized Signature: ___________________________                        2nd
Signature (if required):
_______________________________________
Print Name/Title: ______________________________                          Print
Name/Title:
 
 
 
______________________________________________
Telephone
#: ___________________                                                          Telephone
#:

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


COMPLIANCE CERTIFICATE




TO:                 SILICON VALLEY
BANK                                                                                                     Date:
FROM:           BRAINTECH, INC.
BRAINTECH INDUSTRIAL, INC.
BRAINTECH GOVERNMENT & DEFENSE, INC.


The undersigned authorized officer of BRAINTECH, INC., BRAINTECH INDUSTRIAL,
INC., and BRAINTECH GOVERNMENT & DEFENSE, INC. (collectively, “Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (as amended, the “Agreement”):
 
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties to the extent that they are already qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries (except for Shafi, Inc. and Shafi
Innovation, Inc.), has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement; and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.


Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes   No
Annual financial statement (CPA Audited)
FYE within 90 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
Board-approved projections
Annually, within 10 days of board-approval, and contemporaneously with updates
Yes   No
 
The following intellectual property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
___________________________________________________________________________________________
___________________________________________________________________________________________
 



Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
     
     EBITDA (three-month)
$1.00
$_________
            Yes   No    N/A*
     Net Income (three-month)
$1.00
$_________
Yes   No    N/A*



*     * As set forth in Section 6.7 of the Agreement.
The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


BRAINTECH, INC.
BRAINTECH INDUSTRIAL, INC.
BRAINTECH GOVERNMENT & DEFENSE, INC.
 
 
By: ___________________________                                                      
Name: _________________________                                                      
Title: __________________________                                                     
 
BANK USE ONLY
 
Received by: _____________________
authorized signer
Date:  _________________________
 
Verified: ________________________
authorized signer
Date:  _________________________
 
Compliance Status:     Yes     No









 
 

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:           ____________________


I.           EBITDA (Section 6.7(a))


Required:                      See chart below


Period
EBITDA
Three-month periods ending March 31, 2010, April 30, 2010, May 31, 2010, June
30, 2010, July 31, 2010 and August 31, 2010
$1.00



Actual:                                $______


 
 
          ______  No, not in
compliance                                                                                     ______ Yes,
in compliance
 


 


 
II.           Net Income (Section 6.7(b))
 


Required:                      See chart below


Period
Net Income
Three-month period ending September 30, 2010, and as of the last day of each
three-month period thereafter
$1.00





Actual:                                $______
 
 
 
          ______  No, not in
compliance                                                                                     ______ Yes,
in compliance






 
 

--------------------------------------------------------------------------------

 

